82279: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19726: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82279


Short Caption:SAFARI VS. MODJTAHEDCourt:Supreme Court


Related Case(s):79926


Lower Court Case(s):Clark Co. - Eighth Judicial District - A729030Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/07/2021 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMandana ZahediThomas W. Stewart
							(The Powell Law Firm)
						


AppellantNooshin ZahediThomas W. Stewart
							(The Powell Law Firm)
						


AppellantParviz SafariThomas W. Stewart
							(The Powell Law Firm)
						


RespondentHamid ModjtahedJonathan D. Blum
							(Wiley Petersen)
						Adam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentMohammad MojtahedJonathan D. Blum
							(Wiley Petersen)
						Adam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


01/05/2021Filing FeeFiling Fee Paid. $250.00 from Nevada Injury Attorneys Inc. Check no. 3066. (SC)


01/05/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-00271




01/05/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-00273




01/07/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)21-00449




01/25/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-02230




01/26/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-02368




01/27/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: February 9, 2021. (SC)21-02492




02/05/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/21/2019; 5/22/2019; 5/23/2019; 6/11/2019; 6/12/2019; 6/13/2019; 6/14/2019; 6/19/2109; 6/26/2019; 6/27/2019; 7/16/2019; 7/17/2019; 7/18/2019;7/31/2019; 8/1/2019; 8/7/2019.  To Court Reporter: Jennifer Gerold. (SC)21-03545




02/08/2021Notice/IncomingFiled Notice of Appearance (Adam K. Bult and Eric D. Walther of Brownstein Hyatt Farber Schreck, LLP are appearing as co-counsel along with Jonathan D. Blum of Wiley Petersen for respondents). (SC)21-03718




02/12/2021MotionFiled Respondents' Motion to Compel Filing of the Docketing Statement.  (SC)21-04291




02/12/2021MotionFiled Appellant's Motion for Extension of Time to File Docketing Statement.  (SC) (DETACHED DOCKETING STATEMENT FROM MOTION AND FILED SEPARATELY PER 02/17/21 ORDER).21-04310




02/17/2021Order/ProceduralFiled Order. The clerk shall detach the docketing statement from the motion filed on February 12, 2021, and file it separately.  Respondents' motion to compel production of the docketing statement is denied as moot. (SC).21-04695




02/17/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC).21-04696




02/23/2021Docketing StatementFiled Response to Docketing Statement. (SC)21-05287




04/09/2021Order/IncomingFiled District Court Order. Order Denying Plaintiffs'/Counterdefendant's Motion to Proceed on Appeal in Forma Pauperis. (SC)


04/12/2021MotionFiled Appellant's Motion to Proceed on Appeal In Forma Pauperis. (SC)21-10567




04/15/2021Order/ProceduralFiled Order Granting Motion.  Appellants have filed a motion to proceed in forma pauperis on appeal.  The motion is denied.  (SC)21-10854




04/19/2021Notice/IncomingFiled Court Recorder Jennifer P. Gerold's Certificate of Non-Service.   (SC)21-11267




04/20/2021Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)21-11399




05/14/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' response to the order to show cause due: June 3, 2021. (SC)21-13981




06/01/2021MotionFiled Appellants' Motion to Extend Time To File Response To Order To Show Cause. (SC)21-15491




06/01/2021MotionFiled Respondents' Response to Order to Show Cause. (SC)21-15547




06/01/2021MotionFiled Respondents' Opposition to Appellants' Motion for Extension (Response to Order to Show Cause). (SC)21-15548




06/10/2021Order/ProceduralFiled Order Granting Motion. Appellants' opposed motion for a second extension of time to file a response to this court's order to show cause is granted.  Appellants shall have until July 6, 2021, to file and serve a response. (SC)21-16717




06/30/2021MotionFiled Stipulation to Allow for Correction of Final Judgement to Correct Oversight and/or Omission Pursuant to NRCP 60(A) and To Stay the Deadline for Appellant to Respond to the Court's April 20, 2021 Order to Show Cause Pending Resolution. (SC)21-18797




07/14/2021Order/ProceduralFiled Order. Appellants shall have 30 days from the date of this order to file and serve a response to this court's order to show cause.  Appellants shall attach to their response a copy of any file-stamped district court order finally resolving the claims against UTSafety. Respondents may file any reply within 14 days of service of appellants' response.  Briefing of this appeal remains suspended pending further order of this court. (SC)21-20333




07/29/2021MotionFiled Appellants' Response to Order to Show Cause. (SC)21-21986




08/04/2021Order/ProceduralFiled Order Reinstating Briefing and Regarding Transcripts.  Appellants shall have 14 days from the date of this order to pay the required deposit for the requested transcripts and provide this court with written proof of payment.  Court recorder Jennifer Gerold shall have 30 days from receipt of the deposit to prepare, file, and deliver the requested transcripts.  Within the same time period, Ms. Gerold shall file in this court the notice required by NRAP 9(c)(2).  Appellants shall have 90 days from the date of this order to file and serve the opening brief and appendix.  (SC)21-22652




08/17/2021MotionFiled Appellants' Motion for Extension of Time to Pay for Transcripts and File Notice Pursuant to NRAP 9. (SC)21-24051




08/18/2021MotionFiled Respondents' Response to Appellants' Motion for Extension of Time to Pay for Transcripts and File Notice Pursuant to NRAP 9. (SC)21-24141




08/19/2021TranscriptFiled Notice from Court Reporter. Jennifer P. Gerold - Certificate of Non-Service. (SC)21-24237




09/03/2021Order/ProceduralFiled Order.  Appellants shall have until October 4, 2021, to pay the required deposit for the transcripts and provide this court with written proof of payment.  Appellants' request for an extension of time to file a transcript request form is denied as moot as appellants filed their transcript request form in this court February 5, 2021.  Court recorder Jennifer Gerold's Certificate of Delivery of Transcripts due:  30 days from receipt of the deposit.  Appellants shall have 30 days from receipt of the requested transcripts to file and serve the opening brief and appendix.  (SC)21-25763




09/28/2021Notice/IncomingFiled Appellants' Notice of Compliance. (SC)21-27849




10/27/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Court recorder Jennifer Gerold's certificate of delivery of transcripts due: November 12, 2021. (SC)21-30968




11/16/2021TranscriptFiled Notice from Court Reporter. Jennifer Gerold stating that the requested transcripts were delivered.  (SC)21-32951




12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 1. (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 2.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 3.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 4.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 5.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 6.   (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 7. (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 8.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 9.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 10.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 11.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 12.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 13.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 14.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 15.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 16.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 17.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 18.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 19.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021AppendixFiled Appendix to Opening Brief Appellants' Appendix, Volume 20.  (STRICKEN PER 12/17/21 ORDER). (SC)


12/11/2021MotionFiled Motion to Extend Time to File Opening Brief. (SC)21-35325




12/15/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief due: January 27, 2022. (SC)21-35763




12/16/2021MotionFiled Appellant's Unopposed Emergency Motion to Seal Appendix. (SC)21-35918




12/17/2021Order/ProceduralFiled Order Denying Motion to Seal and Striking Appendix. Appellants have filed an emergency motion to seal their entire 20-volume appendix in this case under SRCR 3(4)(e) and (h), indicating that the motion is unopposed.  The motion to seal is denied without prejudice.  The clerk shall strike the appendix filed on December 11, 2021.  Appellants shall have until January 27, 2022 (the date by which their opening brief is due), to file and serve their appendix, along with any renewed motion to seal or motion to file certain documents subject to redaction. (SC)21-36086




01/25/2022MotionFiled Appellant's Motion to Redact Appendix. (SC)22-02563




01/26/2022BriefFiled Appellants' Opening Brief. (SC)22-02584




01/31/2022MotionFiled Stipulation to Extend the Time for Respondents to File Their Answering Brief. (SC)22-03115




01/31/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: March 28, 2022)22-03118




02/01/2022MotionFiled Appellant's Motion to Redact Appendix w/attachments. (SC)


02/01/2022AppendixFiled Appendix to Opening Brief, Vols. 1-20 (Unredacted).  (FILED VOLS. 1-3 AND 18 UNDER SEAL AND RETURNED UNFILED VOL. 19 PER ORDER 2/14/22).  SC)


02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 4 (Unredacted).  (SC)22-05031




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 5 (Unredacted).  (SC)22-05033




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 6 (Unredacted).  (SC)22-05035




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 7 (Unredacted).  (SC)22-05036




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 8 (Unredacted).  (SC)22-05038




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 9 (Unredacted).  (SC)22-05040




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 10 (Unredacted).  (SC)22-05041




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 11 (Unredacted).  (SC)22-05043




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 12 (Unredacted).  (SC)22-05045




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 13 (Unredacted).  (SC)22-05046




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 14 (Unredacted).  (SC)22-05047




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 15 (Unredacted).  (SC)22-05048




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 16 (Unredacted).  (SC)22-05049




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 17 (Unredacted).  (SC)22-05050




02/01/2022AppendixFiled Appendix to Opening Brief, Vol. 20 (Unredacted).  (SC)22-05057




02/14/2022Order/ProceduralFiled Order.  Appellants have filed a motion to redact portions of the appendix that are subject to a protective order.  It appears appellants actually seek to file documents under seal and the motion is construed as a motion to file documents under seal.  The unredacted appendix was filed on this court's public docket on February 1, 2022.  The clerk shall strike volumes 1-3 and 18-19 from the public docket and file volumes 1-3 and 18 of the unredacted appendix under seal.  The clerk shall file volumes 1-3 and 18 of the redacted appendix, received on February 1, 2022, on this court's public docket.  The clerk shall return volume 19 of the redacted appendix unfiled.  Appellants may file a renewed motion to seal or redact a portion of volume 19 within 7 days of the date of this order, if deemed warranted.  The clerk shall strike the unredacted documents attached as exhibit 3 to the motion filed on February 1, 2022.  (SC)22-04924




02/14/2022AppendixFiled Appendix to Opening Brief, Vols. 1-3 and 18 (Un-Redacted).  (FILED UNDER SEAL PER ORDER 2/14/22).   (SC)


02/14/2022AppendixFiled Appendix to Opening Brief, REDACTED Volume 1.  (SC)22-04966




02/14/2022AppendixFiled Appendix to Opening Brief, REDACTED Volume 2.  (SC)22-04970




02/14/2022AppendixFiled Appendix to Opening Brief, REDACTED Volume 3.  (SC)22-04972




02/14/2022AppendixFiled Appendix to Opening Brief, REDACTED Volume 18.  (SC)22-04973




02/21/2022AppendixFiled Appendix to Opening Brief, REDACTED Volume 19.  (SC)22-05588




03/15/2022MotionFiled Respondent's Unopposed Motion for Extension of Time to File the Answering Brief. (SC)22-08114




03/21/2022Order/ProceduralFiled Order Granting Motion.  Respondents shall have until May 27, 2022, to file and serve the answering brief.  (SC)22-08795




04/28/2022MotionFiled Respondent's Motion to Substitute Parties and for Partial Dismissal of the Appeal. (SC)22-13557




05/02/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants shall have until May 19, 2022, to file and serve their response to respondents' motion to substitute parties and for partial dismissal of the appeal.  (SC)22-13894




05/20/2022Notice/IncomingFiled Joint Notice of Settlement and Request for Stay of Deadlines. (SC)22-15977




05/23/2022Order/ProceduralFiled Order Granting Motion.  Respondents shall have until June 27, 2022, to file and serve the answering brief.  Appellants shall have until June 27, 2022, to file and serve a response to the motion to substitute parties and partially dismiss this appeal.  Alternatively, within the same time period, the parties may file a motion or stipulation to dismiss this appeal.  (SC)22-16278




06/17/2022MotionFiled Stipulation to Dismiss Appeal with Prejudice. (SC)22-19274




06/22/2022Order/DispositionalFiled Order/Stipulated Dismissal. Order Dismissing Appeal. Pursuant to the stipulation of the parties, "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. fn1 [Given this dismissal, this court takes no action on respondents' motion to substitute parties and for partial dismissal of this appeal.] (SC)22-19726





Combined Case View